index numbers cc dom corp 3--plr-114649-98 november - distributing state xk date date business y zz a this letter replies to a request dated date for rulings about the federal_income_tax consequences of a proposed transaction dated september october november and date below the information submitted for consideration is summarized we have received additional information in letters distributing a state x corporation was incorporated on date date distributing operates business y class of voting common_stock z percent of which is owned by a it elected to be treated as an s_corporation effective distributing's taxable_year ends on september 30th distributing has a single financial information has been submitted indicating that business y has had gross_receipts and operating_expenses representative of the active_conduct of each of the past five years a trade_or_business for to effectuate a split-off distributing proposes to form a jé page plr-114649-98 new company referred to here as controlled which will also have a single class of voting common_stock then transfer certain assets of business y to controlled in exchange for all of the stock of controlled controlled will not assume any liabilities of distributing or receive any property subject_to liabilities in the transaction distributing will transfer the stock of controlled to a in exchange for all of his distributing stock thus following the transaction controlled will be wholly owned by a and a will no longer own any distributing stock elect to be treated as an s_corporation a will cause controlled to distributing will thereafter the parties have made the following representations in connection with the proposed transaction a the fair_market_value of the controlled stock to be received by a will be approximately equal to the fair_market_value of the distributing stock surrendered by him in the exchange b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of distributing is representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to consummation of the transaction e the distribution of the stock of controlled is carried out for the following corporate business purposes avoiding disagreements over the operation and future direction of distributing's business controlled is motivated in whole or substantial part by this corporate business_purpose the distribution of the stock of f distributing is an s_corporation controlled will elect to be an s_corporation pursuant to sec_1362 of the internal_revenue_code on the first available date after the distribution there is no plan or intent to revoke or otherwise terminate the s election of either corporation g other than two shareholders' expressed plans to give j page plr-114649-98 small amounts of distributing stock to their children there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in distributing or controlled after the transaction or securities of either h there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of rev_proc i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business j distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of this transaction k no intercorporate debt will exist between distributing and controlled at the time of of the controlled stock or subsequent to the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length m no two parties to the transaction are investment companies as defined in sec_368 f iii and iv based solely on the information submitted and on the representations set forth above we rule as follows the transfer of certain assets of business y by distributing to controlled in exchange for all of the stock of controlled followed by the distribution of all of the controlled stock to a a will be a reorganization within the meaning of sec_368 distributing and controlled will each be reorganization within the meaning of sec_368 in exchange for all of the distributing stock owned by a party to a no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled in exchange for the controlled stock sec_361 no gain_or_loss will be recognized by controlled upon the receipt of the assets from distributing in exchange for the ja page plr-114649-98 controlled stock sec_1032 the basis of each of the assets to be received by controlled in the transaction will equal the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of each of the assets to be received by controlled will include the period during which distributing held such assets sec_1223 no gain_or_loss will be recognized by distributing upon the- distribution of the controlled stock held by distributing to a in exchange for all of a's stock in distributing sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of controlled stock in exchange for the distributing stock held by a sec_355 a upon the receipt of the basis of the controlled stock to be received by a will be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock to be received by a will include the holding_period of the distributing stock surrendered by a in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 provided that distributing immediately distributes the stock of controlled to a qualified subchapter_s shareholder distributing's momentary ownership of that stock in connection with a reorganization under sec_368 will be disregarded for purposes of terminate distributing's election to be taxed as an s_corporation under sec_1362 sec_1361 and sec_1362 and therefore will not provided that distributing immediately distributes the stock of controlled distributing's momentary ownership of the stock will not cause controlled to have an ineligible shareholder under sec_1361 therefore controlled is eligible to make a timely election without the consent of distributing to be an s_corporation for its first taxable_year provided that controlled meets the other requirements of sec_1361 controlled will be subject_to sec_1374 with respect to any asset transferred to controlled from distributing to the same extent distributing was subject_to sec_1374 recognition_period will be reduced by the portion of distributing's recognition_period that expired prior to controlled's page plr-114649-98 distributing's transfer of these assets to controlled ann 1986_51_irb_22 and sec_1374 we express no opinion about the tax treatment of the or effects resulting from the specifically we express no opinion and none was transaction under other provisions of the internal_revenue_code and regulations or about the tax treatment of any conditions existing at the time of transaction that are not specifically covered by the above rulings requested regarding the validity of distributing's past election or controlled's intended election under sec_1362 to be treated as an s_corporation or whether controlled otherwise will qualify as an s_corporation transactions and is directed only to the taxpayer who requested it used or cited as precedent this ruling has no effect on any earlier of the code provides that it may not be sec_6110 each affected taxpayer should attach a copy of this letter to the taxpayer's federal_income_tax returns for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours assistant chief_counsel corporate by michawl wilder michael j wilder assistant to the chief branch sec
